JOSEPHINE LINKER HART, Judge, concurring. In his amended complaint, Robert David Lewis alleged that appellee AT & T Mobility was negligent because it allowed Brandy Phillips to use Lewis’s debit-card number on numerous occasions to purchase items or pay her debts without presentation of the debit card, the card’s pin number, or Is Lewis’s signature or identification. I note that negligence turns on duty. Duty arises out of the recognition that relations between individuals may impose upon one a legal obligation for another. See, e.g., Mans v. Peoples Bank of Imboden, 340 Ark. 518, 10 S.W.3d 885 (2000). The question of what duty is owed to the plaintiff alleging negligence is one of law, and if no duty is owed, the negligence count is decided as a matter of law. Id. If, for instance, Lewis had intended to assert that AT & T owed him a duty because he and AT & T were in a fiduciary relationship, he would have had to present factual underpinnings to establish a relationship of trust — a special relationship— between himself and AT & T. Id. For example, to establish a duty in the context of a bank and a customer, the relationship between them must be more than a debtor and creditor relationship, and for the relationship to be more, the customer must present the factual underpinnings for that special relationship. Id. AT & T submitted an affidavit asserting that it had obtained all the information necessary to process a “card-not-present payment.” While Lewis provided an affidavit setting forth the circumstances surrounding his discovery of the transactions between Phillips and AT & T, he did not present the factual underpinnings to establish that he and AT & T were in a special relationship such that any legal obligation was imposed upon AT & T. Thus, the circuit court properly granted summary judgment as a matter of law.